Citation Nr: 1336740	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-42 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1995. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2011, the Veteran testified before a Veterans Law Judge (VLJ) at the RO in Muskogee, Oklahoma.  The Judge who presided at this hearing has since retired from the Board, and the Veteran was informed of his right to present testimony at another hearing before a VLJ who could participate in any decision  made on appeal pursuant to 38 U.S.C.A. § 7017(c) and 38 C.F.R. § 20.707.  The Veteran was notified in a September 2013 letter that the VLJ had left and was provided 30 days to request another Board hearing.  He did not respond within 30 days.  The Board will proceed to consider the case.  This matter was previously remanded in February and December 2012 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed breathing difficulties as a result of his exposure to asbestos in the Navy.  See June 2011 hearing transcript.

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos-related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

The Veteran's DD-214 documents that the Veteran served onboard the USS Peleliu and his occupational specialty was "electrical/mechanical equipment repairman."  Development is necessary to determine whether the Veteran's job duties actually required him to handle asbestos or to be exposed to asbestos.  If exposure to asbestos is confirmed, a supplemental medical opinion is necessary to determine whether any of the Veteran's current respiratory disabilities (allergic rhinitis, obstructive sleep apnea) may be related to his exposure to asbestos in service.  A supplemental opinion is also necessary to address the lay statements that the Veteran began to snore while in service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the appropriate service department/agency and request a determination as to the presence of asbestos on the USS PELELUI from 1993 to 1995; and, if confirmed, the likelihood of the Veteran's exposure to asbestos while aboard ship.

2.  Thereafter, return the claims file to the April 2013 examiner for review (or to another appropriate examiner if the April 2013 examiner is unavailable) and a supplementary medical opinion regarding:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disorder, to include allergic rhinitis and obstructive sleep apnea is related to service, to include any conceded exposure to asbestos in service.  For purposes of the examination, the examiner should accept as fact that the Veteran began to snore to the point that he would wake himself up while in service.

The examiner must explain the rationale for the opinions, citing to supporting factual data/medical literature, as deemed indicated.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


